DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: some of the reference numerals are wrong for example in paragraph 43 “The system 10” should be -The system 1-.  In paragraph 44 “The conveying assembly 1” should be -the conveying assembly 8-.  Also see paragraph 53 where system 10 should be system 1, applicant is requested to look for and correct any remaining reference numeral errors.
Appropriate correction is required.

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite “substantially longitudinally”, in lines 11/12-13 and 5/7 respectively it seems like it should be -substantially longitudinal-.
Claim 1 recites “freely fall from the first chamber in the second chamber”, it seems like it should be -freely fall from the first chamber to the second chamber-.
Claim 5 recites “the a device” it seems like it should be -the device-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 11 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specification do not define exactly how longitudinal the scraps need to be to be considered “substantially” longitudinal.
Claims 2-10 recite “A system according to claim”, it is unclear if these are meant to be independent claims or dependent upon claim 1, it should be -The system according to claim-.
Claim 8 recites “especially” it is unclear if this limitation is being positively recited or if the limitation is not required by the claims.
Claim 11 recites “according any of claim 1” it is unclear which claims this is referring to, it seems like it should be -according to claim 1-.

Claim 11 recites “a linear guiding mechanism in the second chamber”, it is unclear if this is meant to be the same as the second linear guiding mechanism or a new linear guiding mechanism along with the second linear guiding mechanism.
Claim 12 recites “A method according to claim 11” it is unclear if this is meant to be an independent claim or dependent upon claim 11, it should be -The method according to claim 11-.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a system for cleaning metallic scraps with a first chamber for pyrolysis of the organic compounds, a second chamber for burning a part of residues from the pyrolysis and devices for controlling the temperatures and atmospheres to carry out such processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sass et al (US Patent No. 5,170,725) - pyrolyzing scrap metal.
Fitzpatrick et al (US Patent No. 4,654,088) - pyrolyzing scrap metal.
Ramsey et al (US Patent No. 4,789,332) - pyrolyzing scrap metal with two sections.
Robak et al (US Patent No. 4,784,603) - pyrolyzing scrap metal.
Grispin (US Patent No. 8,137,508) - pyrolysis process with two chambers one on top of the other.
Wood (US Patent No. 5,817,163) - cleaning aluminum scrap.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762